PER CURIAM.
We find, on the record before us, that the trial court did not abuse its discretion in denying appellant’s motion to dismiss on forum non conveniens grounds. See Kinney Sys., Inc. v. Cont’l Ins. Co., 674 So.2d 86 (Fla.1996). See also Fla. R. Civ. P. 1.061(a); Ira Mex, Inc. v. Southeastern Interior Constr., Inc., 777 So.2d 1107, 1108 (Fla. 4th DCA 2001)(finding that decision to grant or deny motion to dismiss from inconvenient forum rests in discretion of trial court, subject to review for abuse of discretion).
Affirmed.